Wham, J. This case is before us on respondent’s motion to strike and dismiss claimant’s complaint, which was filed on March 31, 1954. Claimant seeks in this case to recover the amount of $131.28 for various plumbing and heating supplies furnished to the Illinois Coal Products Commission of the State of Illinois on the 17th and 18th day of March, 1952. It is alleged in the complaint that invoices were submitted to respondent, but no payment was made. Respondent contends that pursuant to Chap. 37, Sec. 439.22, Ill. Rev. Stats., claimant’s cause of action here involved is barred, inasmuch as the complaint was filed more than two years after the supplies were furnished respondent. Claimant has filed no objection to respondent’s motion. Claimant’s cause of action for payment first accrued upon the dates such supplies were furnished to respondent, said dates being March 17 and 18, 1952. The complaint was not filed until March 31, 1954, being more than two years after the cause of action first accrued. This Court is limited in its jurisdiction, in considering claims, to those that are filed within two years after thmf first accrue. Therefore, the claims asserted herein by claimant are barred, and the motion of respondent to strike and dismiss the complaint is allowed.